Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-25, 35-37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino (U.S. PG Pub. No. 2007/0185259).
In paragraph 1 Hoshino discloses a thermally conductive silicone composition. In paragraphs 30-33 Hoshino discloses compositions comprising cyclic polysiloxanes (B-1) through (B-3). (B-2) and (B-3) correspond to component (C) of claims 24-25. The compositions of Hoshino further comprise polyorgansiloxanes having vinyl groups at both ends, and a thermally conductive filler (alumina), corresponding to components (B′) and (A) of claim 24. 
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-23, 26-29, 33, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (U.S. PG Pub. No. 2007/0185259).
In paragraph 1 Hoshino discloses a thermally conductive silicone composition. In paragraphs 30-33 Hoshino discloses compositions comprising cyclic polysiloxanes (B-1) through (B-3), which correspond to component (C) of claim 18. (B-2) and (B-3) additionally correspond to component (C) of claims 21-22 and 24-25. The compositions of Hoshino further comprise polyorgansiloxanes having vinyl groups at both ends, and a thermally conductive filler (alumina), corresponding to components (B) and (A) of claim 18. 

i) Hoshino does not specifically disclose a polysiloxane having one curable functional group, as recited for component (B) of claim 18, or more specifically one vinyl group at the end thereof, as recited in claim 20. Hoshino also does not specifically disclose compositions comprising component (B) in the amount recited in claim 19.
ii) Hoshino does not disclose specific cyclic siloxanes meeting the limitations of claims 23 and 26. 
With respect to i), in paragraph 20 Hoshino discloses that the vinyl group-containing polyorganosiloxane preferably comprises 0.5 to 2.0 vinyl groups per molecule, encompassing the one group of claim 18. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
Furthermore, when the vinyl group-containing polyorganosiloxane comprises less than 2.0 vinyl groups per molecule, at least some of the vinyl group-containing polyorganosiloxanes will comprise one vinyl group per molecule, also meeting the limitations of component (B) of claim 18. In paragraph 20 Hoshino further discloses that the vinyl group is preferably at the terminus of the chain, as recited in claim 20. 
	In paragraph 15 Hoshino discloses that the hydrolytic siloxane (cyclic siloxane) is present in at least one part by weight per 100 parts by weight of the base polymer having a curable functional group, implying that the vinyl group-containing polyorganosiloxane can be present in an amount of up to 99% by weight of the base polymer. In paragraph 17 Hoshino discloses that the amount of filler is 10 to 3000 parts by weight per 100 parts by weight of the base polymer, leading to a concentration of vinyl group-containing polyorganosiloxane ranging from about 3.2% (99/3100) to 90% (99/110) of the composition, encompassing the range recited in claim 19 and therefore rendering the claim obvious in accordance with Wertheim as discussed above.
	In light of the above, claims 18-22, 27-29, 33, and 38 are rendered obvious by Hoshino.
With respect to ii), in paragraph 14 Hoshino discloses that the value of b in the cyclic siloxane is preferably 1 or 2, meeting the limitations of claim 23 and 26 when b is 1. In paragraphs 10-11 Hoshino discloses that the value of d is preferably 4 to 400, overlapping the ranges recited in claims 21 and 24, the parent claims of claims 23 and 26. As discussed above, “In the case where the claimed ranges “overlap or lie inside In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 23 and 26 are therefore also rendered obvious by Hoshino.
	
Claims 18-26, 30-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (JP 2009-215362 A, “Hoshino ‘362”).
An English-language machine translation of Hoshino ‘362, which is attached, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the machine translation.	
In paragraph 10 Hoshino ‘362 discloses a thermally conductive silicone grease composition. In paragraphs 13-24 Hoshino ‘362 discloses that the composition comprises a cyclic polyorganosiloxane having an alkoxysilyl group (SiR43), and which can have a linear siloxane structure (the A group described in paragraphs 20 and 22 of Hoshino ‘362, meeting the limitations of component (C) of claim 18. The cyclic polyorganosiloxane or Hoshino ‘362 further meets the limitations of component (C) of claims 21-26 and 30-32 where the R3-SiR43 unit of Hoshino ‘362 corresponds to the R1 group of the claimed structure, R2 of Hoshino ‘362 corresponds to the X groups of the claimed structure, R1 of Hoshino ‘362 corresponds to the R3 groups of the claimed structure, and Hoshino ‘362 discloses in paragraphs 18-19 and 24 that a and b are preferably 1 to 2, c is preferably 0 to 1, a+b+c is 4 or more, and d is preferably 10 to 200, matching the claimed values for a, b, c, and a+b+c and encompassing or overlapping the claimed ranges for d.

i) Hoshino ‘362 does not specifically disclose a polyorganosiloxane having one (claims 18, 20, and 30) or two (claim 24) vinyl groups.
ii) Some of the ranges of Hoshino ‘362 overlap or encompass the claimed ranges rather than falling within them.
With respect to i), Hoshino ‘362 discloses in paragraph 36 that the R6 groups can be methyl, phenyl, or vinyl. It therefore would have been obvious to one of ordinary skill in the art to prepare the polyorganosiloxane of Hoshino ‘362 to have at least one vinyl group, such as one vinyl group (claims 18, 20, and 30), or two vinyl groups (claim 24). 6 groups of Hoshino ‘362, it would have been obvious to one of ordinary skill in the art, when vinyl groups are present, to include fewer vinyl groups, such as one or two of the six R6 groups. The R6 groups are attached to the ends of the polysiloxane, as recited in claim 20.
With respect to ii), See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
In light of the above, claims 18-26, 30-32, and 34 are rendered obvious by Hoshino ‘362.

	
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771